DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-18 in the reply filed on 08/04/2022 is acknowledged.
Claims 19 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/04/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities: 
Claim 8, ln. 4 should read ---the fluid inflow means [[form]] from the heart ventricle---
Claim 11, ln. 3 should read ---by a suitable ‘Y’ diverter.---
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites “introduced…from any one of a femoral vein and an arm vein”, “a tip positioned near a right ventricular apex or in a right atrium”, “advanced into a pulmonary artery from the right ventricle”, “introduced percutaneously via a femoral/radial artery or any other artery”, “a tip placed beyond the aortic valve in the left ventricle” and “introduced percutaneously into a vascular system”. The above quotations positively recite a human organism. 
Claims 2-18 are rejected due to dependency on claim 1. 
Claim 3 recites “a plurality of side holes at a level of renal veins and close to a hepatic vein” which positively recites a human organism. 
Claim 9 recites “the second drainage catheter of the left ventricular venting loop is placed in the aorta or branches thereof such that the tip is positioned in the aorta anywhere from ascending portion of the aorta up to the femoral artery” which positively recites a human organism. 
Claim 10 recites “wherein the second drainage catheter of the left ventricular venting loop is placed in a venous system anywhere form a vena cava to the pulmonary artery or branches thereof” which positively recites a human organism.
Applicant is recommended to use inferential language (e.g. adapted to, for, configured to, or whereby clause) to avoid positively claiming the human body.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second end" in ln. 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the fluid outflow terminal means" in ln. 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the fluid inflow means" in ln. 2-3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simundic et al. (Pub. No.: US 2017/0319774 A1) in view of Orejola (US Pat. No.: 4,985,014).
Regarding claim 1, Simundic discloses (fig. 1) a ventricular decompression and assisting apparatus (extracorporeal life support system 1) for venting and bypassing portions of a heart and vasculature while maintaining adequate circulation (¶ 0003), the apparatus comprising:
	A right ventricular venting loop having,
	A first catheter (venous cannula 4) that serves as a suction catheter (suction line 3) introduced from a femoral vein (vena femoralis 15, ¶ 0037), the first catheter having a tip positioned near in a right atrium (see fig. 1);
	A left ventricular venting loop having,
	A first pigtail catheter (discharge line 19, ¶ 0038, ¶ 0046) being a suction catheter introduced via a femoral artery (16), the first pigtail catheter having a tip placed beyond the aortic valve (32) in the left ventricle (¶ 0041), and 
	A second drainage catheter (arterial cannula 12) introduced into a vascular system (see fig. 1), the second catheter having a tip (see fig. 1); and
	A two channel pump (8) disposed outside of the patient for simultaneous smart pumping, monitoring and control of the right and the left ventricular vent loops (¶ 0037 – ¶ 0038, ¶ 0044).
	Simundic fails to disclose that the first catheter of the right ventricular venting loop is a pigtail catheter. However, Simundic states that the use of a pigtail catheter prevents the cannula inlet from being sucked against a wall of the heart (¶ 0046). Thus, it would have been obvious to modify the first catheter of the right ventricular venting loop of Simundic such that it is a pigtail catheter in order to prevent the cannula inlet from being sucked against a wall of the heart (¶ 0046). 
	Simundic further fails to disclose the right ventricular venting loop having a second catheter being a drainage catheter advanced into a pulmonary artery from the right ventricle via the venous sheath, the second catheter having a first end and a second end.   
	Orejola teaches (fig. 1 and 3) a ventricular decompression and assisting apparatus (abstract) and thus in the same field of endeavor comprising a right ventricular venting loop having a second catheter (outflow terminal 46) advanced into a pulmonary artery (44) from the right ventricle (36) (see fig. 3), the second catheter having a first end and a second end (see fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the right ventricular venting loop of Simundic such that it includes the second catheter of Orejola in order to allow blood from the first catheter to bypass the heart and flow out into the pulmonary artery (Orejola col. 3, ln. 35-42). 
While Simundic in view of Orejola do not explicitly teach that the first catheter of the right ventricular loop is “introduced via a venous sheath”, the second catheter of the right ventricular loop is advanced “via the venous sheath”, and the first catheter of the left ventricular loop is introduced “via an arterial vascular sheath”, such limitations relate to the function of the system. Such limitations do not positively claim the “venous sheath” and the arterial vascular sheath” and thus do not impart further limitations on the structure of the apparatus. 
Regarding claim 2, Orejola teaches wherein the second drainage catheter of the right ventricular venting loop has an inner lumen size of 1/8 inch (col. 3, ln. 43-45) or 3.175 mm which falls within the claimed range of from 2 mm to 8 mm.
As discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the right ventricular venting loop of Simundic such that it includes the second catheter of Orejola. Simundic in view of Orejola fail to teach wherein the first suction pigtail catheter of the right ventricular venting loop has an inner lumen size ranging from 2 mm to 8 mm.
Orejola further teaches a first suction catheter of the right ventricular venting loop (see inflow terminal 38) having an inner dimeter of 5/16 inch (col. 3, ln. 25-32) or 7.9375 mm which falls within the claimed range of from 2 mm to 8 mm.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first suction pigtail catheter of the right ventricular venting loop of Simundic in view of Orejola such the inner lumen is between 2 mm and 8 mm as such inner lumen size is suitable for inflow (Orejola col. 3, ln. 25-32). 
	Regarding claim 3, Simundic in view of Orejola discloses (fig. 1) wherein the first suction catheter of the right ventricular venting loop has a plurality of side holes (bores 5, ¶ 0036). 
While Simundic in view of Orejola do not teach that the side holes are “at a level of renal veins and close to a hepatic vein to reduce back pressure in the renal veins and the hepatic veins, and to prevent a suck-down event inside the right heart to improve the renal filtration pressure and thereby urine formation and also reduce hepatic congestion independently”, such limitations relate to the function and intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by Simundic in view of Orejola comprising side holes in the first suction catheter of the right ventricular venting loop is capable of being at a level of renal veins and close to a hepatic vein to reduce back pressure in the renal veins and the hepatic veins, and to prevent a suck-down event inside the right heart to improve the renal filtration pressure and thereby urine formation and also reduce hepatic congestion independently and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
Regarding claim 4, as discussed above in claim 1, it would have been obvious to modify the right ventricular venting loop of Simundic such that it includes the second catheter of Orejola. Orejola further teaches (fig. 3) wherein the second catheter of the right ventricular venting loop is preferably a balloon tipped flow directed catheter (balloon 48, col. 3, ln. 47-52).
Regarding claim 7, as discussed in claim 1 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the right ventricular venting loop of Simundic such that it includes the second catheter of Orejola. 
Orejola further teaches (fig. 3) wherein the first end of the second catheter of the right ventricular venting loop includes a fluid outflow terminal means (see outflow terminal 46) for insertion trough a bloodstream of the patient to a location downstream of an inflow terminal means (see fig. 3).
Regarding claim 8, Simundic discloses (fig. 1) wherein a second end of the first catheter of the right ventricular venting loop is coupled to the fluid output terminal of the pump (see feed line 7, ¶ 0038) whereby blood is withdrawn through a fluid inflow means from the heart ventricle (see fig. 1). 
Regarding claim 9, Simundic discloses (fig. 1) wherein the second drainage catheter of the left ventricular venting loop is placed in the aorta or branches thereof such that the tip is positioned in the aorta anywhere from ascending portion of the aorta up to the femoral artery (arteria femoralis16) (see fig. 1, ¶ 0037). 
Regarding claim 10, Simundic in view of Orejola fail to teach wherein the second drainage catheter of the left ventricular venting loop is placed in a venous system anywhere from a vena cava to the pulmonary artery or branches thereof.  
Orejola teaches (fig. 6) wherein a second drainage catheter (see outflow terminal 68) of a left ventricular venting loop is placed in a venous system anywhere from a vena cava to the pulmonary artery or branches thereof (see fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second drainage catheter of the left ventricular venting loop of Simundic in view of Orejola such that it is placed in a venous system anywhere from a vena cava to the pulmonary artery or branches thereof, as taught by Orejola, in order to allow for blood to be returned to the heart (Orejola col. 4, ln. 11-23).
Regarding claim 11, Simundic discloses (fig. 1) wherein partial drainage of blood to each of aorta or arterial system and the venous system or pulmonary artery is possible and drainage fractions is controlled by a suitable Y diverter (Y-adapter 6) (¶ 0038). 
Regarding claim 12, Simundic in view of Orejola fail to teach wherein the first pigtail catheter and the second catheter of the left ventricular venting loop have an inner lumen size ranging from 2 mm to 8 mm.  
Orejola teaches (fig. 6) a first catheter (see inflow terminal 66) and a second catheter (see outflow terminal 68) of a left ventricular venting loop (see fig. 6, col. 3, ln. 66-67) wherein the first catheter has an inner lumen size of 1/8 inch (col. 3, ln. 43-45) or 3.175 mm and the second catheter has an inner lumen size of 5/16 inch (col. 3, ln. 25-32) or 7.9375, both of which fall within the claimed range of from 2 mm to 8 mm.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first suction pigtail catheter and the second catheter of the right ventricular venting loop of Simundic in view of Orejola such that the inner lumen is between 2 mm and 8 mm as such inner lumen size is suitable for inflow (Orejola col. 3, ln. 25-32). 
Regarding claim 13, Simundic discloses wherein the second catheter of the left ventricular venting loop is a drainage catheter (¶ 0036-¶ 0037) and the first catheter is a suction catheter (¶ 0038).
Regarding claim 18, Simundic discloses (fig. 1) wherein the right ventricular venting loop and the left ventricular venting loop are paracorporeal ventricular vent loops that are upgraded to an extracorporeal circuit by connecting to an oxygenator (10) with or without additional blood pumps in series with the outlet loop introduced in or near a suction arm of the blood pump (see fig. 1, ¶ 0037). 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Simundic in view of Orejola, as applied to claim 1 above, and further in view of Samuels et al. (Pub. No.: US 2018/0161553 A1). 
Regarding claim 5, Simundic in view of Orejola fail to teach wherein the tip of the first pigtail catheter of the left ventricular venting loop includes a double toroidal balloon to provide anchorage and stability of the tip inside the left ventricle.  
Samuels teaches (fig. 10) a catheter that can be advanced into a blood vessel (¶ 0003) and thus in the same field of endeavor comprising a double toroidal balloon (see fig. 10, ¶ 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of the first pigtail catheter of the left ventricular venting loop such that it includes the double toroidal balloon of Samuels in order to provide a balloon that for use in a vessel which should not be occluded (Samuels ¶ 0037, ln. 17-19).
While Simundic in view of Orejola and further in view of Samuels do not explicitly teach that the double toroidal balloon “provides anchorage and stability of the tip inside the left ventricle”, such limitation relates to a function. Accordingly, the device taught by Simundic in view of Orejola and further in view of Samuels comprising a double toroidal balloon is capable of providing anchorage and stability of the tip inside the left ventricle.
Regarding claim 6, as discussed above in claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of the first pigtail catheter of the left ventricular venting loop such that it includes the double toroidal balloon of Samuels
Samuels further teaches (fig. 10) wherein the double toroidal balloon is in the form of ‘8’ configuration (see fig. 10, ¶ 0054). 

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Simundic in view of Orejola, as applied to claim 1 above, and further in view of Eckman et al. (Pub. No.: US 2015/0174307 A1)
	Regarding claim 14, Simundic in view of Orejola fail to teach wherein the two channel smart blood pump with monitoring and control is actuated at a desired flow rates using a controller, the controller is adapted to monitor faults and produces an alert signal in response to the detected fault.  
	Eckman teaches (fig. 1A, 2-3, 13) a ventricular decompression and assisting apparatus (cardiac assist device 30a) for venting and bypassing portions of a heart and vasculature while maintaining adequate circulation (¶ 0031) and thus in the same field of endeavor comprising a smart blood pump with monitoring and control actuated at a desired flow rate using a controller, the controller is adapted to monitor faults and produces an alert in response to the detected fault (¶ 0038, ¶ 0063).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two channel smart blood pump of Simundic in view of Orejola such that monitoring and control is actuated at a desired flow rates using a controller, the controller is adapted to monitor faults and produces an alert signal in response to the detected fault, as taught by Eckman in order to allow provide real-time or near real-time analysis and control of the pump speed to provide a suitable speed for operating the blood pump for a specific patient (Eckman ¶ 0007). 
	Regarding claim 15, as discussed above in claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Simundic in view of Orejola such that it includes the controller of Eckman.
	Eckman further teaches (fig. 1A) wherein the fault is detected using air traps, air and thrombus detectors, flow and pressure sensors (sensor 40D, ¶ 0038), additional data from biosensors providing biochemical, biomarker, blood gas and related data, echocardiographic and doppler derived data, feedback warning systems and emergency pump shutdown, ventricular vent valves for prevention of excessive negative pressure and a digital software with artificial intelligence software and data integration for optimal pump outputs with flow rates and for triggering of weaning mode.  
	Regarding claim 16, as discussed above in claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Simundic in view of Orejola such that it includes the controller of Eckman.
	Eckman further teaches (fig. 13) wherein the smart pump controller is monitored manually or digitally by computing and analyzing objective data related to the patient with a failing heart preferably with an artificial intelligence software and endowed with a deep machine learning thereby helping to provide readable prompts for monitoring and control (¶ 0062, ¶ 0089)
	Regarding claim 17, as discussed above in claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Simundic in view of Orejola such that it includes the controller of Eckman.
	Eckman teaches wherein the data includes measurements of invasive pressure and volume data of heart chamber (¶ 0110), and noninvasive measurements of ventricular dimensions, myocardial strain rate, ventricular systolic-diastolic and contractility parameters, in addition to patient demographics and other clinically validated data and scores, indices of ventricular contractility and functions and parameters of tissue perfusion and systemic vascular resistance (¶ 0112).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shmid et al. (Pub. No. US 2005/0209502 A1) discloses a two channel pump.
Runge (US Pat. No.: 5,688,245) teaches a ventricular decompression and assisting apparatus.
Buckberg et al. (US Pat. No.: 5,011,469) teaches a ventricular decompression and assisting apparatus

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781